t c memo united_states tax_court estate of marie a bies deceased larry d dunn personal representative petitioner v commissioner of internal revenue respondent docket no filed date raymond d rossini for petitioner jack m forsberg for respondent memorandum findings_of_fact and opinion parr judge respondent determined a deficiency of dollar_figure in the estate's federal estate_tax the sole issue for decision’ is whether annual transfers of ‘in the notice_of_deficiency respondent disallowed certain funeral and administrative expenses and determined values for the mueller-bies funeral home inc stock and other_property that continued - closely_held_corporation stock made by marie a bies decedent to two daughters-in-law during the years through and to a granddaughter-in-law during the years through were in substance indirect transfers of stock to decedent's sons and grandson we hold they were findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference decedent died testate on date in roseville minnesota roseville at the time the petition in this case was filed the personal representative of the estate larry d dunn resided in st paul minnesota st paul the bies family decedent married albert n bies albert sr or her husband collectively when referring to them both the bieses in and remained married to him until his death on date the bieses had four children joanne albert barbara and gregory collectively the bies children james c nielsen sr james sr and joanne married in ‘ continued increased the value of the gross_estate reported on the estate_tax_return petitioner assigned error to all these determinations the parties have agreed that any issues they are unable to settle will be tried later - - albert and gayle bies gayle married in richard bloechl and barbara married in and gregory and loretta bies loretta married in at the time of decedent's death each bies child was married however approximately year after decedent's death gregory died unexpectedly at the time of her death decedent had nine grandchildren including james c nielsen jr james the son of joanne and james sr james and cheryl l nielsen cheryl married in and were married at the time of decedent's death the family business mueller-bies funeral home was founded in by decedent's father charles mueller decedent's father was succeeded in the business by decedent's husband albert sr in albert sr incorporated the business as mueller-bies funeral home inc mbit decedent was a member of the mbi board_of directors and treasurer of the corporation from until the year of her death at all times since its incorporation mbi has had a single class of stock and shares issued and outstanding albert sr owned shares and decedent owned shares until date on that date albert sr transferred shares to decedent throughout the period from date until the date of decedent's death mbi operated funeral homes in st paul and roseville during this time albert gregory and james were q4e- licensed funeral directors and all were employed by mbi in that capacity joanne and loretta were employed by mbi as secretary receptionists none of decedent's other descendants was employed by mbi decedent's_estate plan and transfers of mbi stock richard a grayson mr grayson is an attorney consultant and appraiser who specializes in mortuary matters mr grayson represented mbi from some time in the 1970's until decedent's death in mr grayson also drafted the wills of decedent and her husband and advised them on estate_planning matters as a result of consolidation of the funeral home business by national companies during the early 1980's mr grayson believed that the value of mbi had increased mr grayson advised the bieses to begin making gifts of stock to family members to save estate_taxes and to ensure family succession of the business the bieses were concerned that their children who were not committed to the funeral home business would sell the shares and mbi would no longer be a family owned and operated business because neither joanne nor barbara was committed to the business albert sr and decedent did not intend and did not make gifts of mbi stock to either of them therefore the bieses intended initially to make gifts of mbi stock to only albert and gregory who were both licensed funeral directors however upon mr grayson's recommendation the bieses transferred shares to gayle - - and loretta as well as to albert and gregory shares were transferred to gayle even though she told the bieses that she did not want to be in the funeral home business beginning in and each year until her death decedent transferred shares of mbi stock to albert gayle gregory and loretta beginning in and each year until her death decedent transferred shares of mbi stock to james and his wife cheryl each transfer was to an individual and each transfer was the number of shares or fraction of a share calculated by mr grayson to be equal in value to dollar_figure the procedure was the same for each of the transfers at issue mr grayson would prepare the certificates to transfer mbi shares to albert gayle gregory and loretta and at the same time he would prepare the certificates for the shares transferred from gayle to albert and from loretta to gregory after mr grayson had prepared all transfer documents he would deliver them to the funeral home for endorsement albert as president of mbi endorsed all the certificates before delivery to the donees including the shares that would be issued to albert and gregory once gayle and loretta endorsed the certificates for transfer gayle and loretta transferred the shares received from decedent to their husbands upon receipt ’ the stock transfers from gayle and loretta to albert and gregory respectively were dated the day after decedent's continued -- - mr grayson would retrieve the documents after they were signed and the transfers were then recorded in the corporate stock ledger after their marriage the transfers of shares from decedent to james and cheryl and from cheryl to james were made according to this same procedure decedent did not file a form_709 united_states gift_tax_return with respect to any of these transfers nor were any taxable_gifts reported on form_706 united_states estate and generation-skipping_transfer_tax return decedent's will decedent owned shares of mbi stock at the time of her death and her will executed date provided second after the payment of such funeral_expenses and debts i hereby make the following specific devises b all capital stock in mueller-bies funeral home inc to my sons albert w bies and gregory j bies or to the survivor of them xk kek continued transfers to them however the record shows that the documents were prepared at the same time ‘the personal representative reported on the estate_tax_return that decedent owned shares of mbi stock at the time of her death petitioner represented in the petition that decedent owned shares of mbi stock on the date of her death the exact number of shares that decedent owned at her death is not now at issue the donees’ buy sell agreements on date albert and gregory each in anticipation of acquiring through gift and or inheritance percent of the shares of mbi entered into an agreement with mbi the agreement which provided in part that mbi would obtain insurance on each of their lives and upon the death of either shareholder the estate of the deceased shareholder must sell and mbi must purchase all of the deceased shareholder's mbi shares the agreement also provided that in the event that at the time mbi was required to purchase the deceased shareholder's stock mbi had insufficient surplus to fulfill its obligation the entire available surplus could be used to purchase a portion of the deceased shareholder's mbi shares and the remaining shareholder and mbi were reguired to take other action necessary for the redemption of the shares not purchased in albert gregory and james entered into an agreement with mbi the agreement identical in relevant part to the agreement except that all three collectively anticipated they would become the sole stockholders of mbi through gifts and or inheritance and that mbi would obtain insurance on each of their lives upon the death of gregory in loretta inherited the dollar_figure shares of mbi stock that gregory owned at the time of his - - death at some time during date albert and loretta entered into an option contract which provided in part that albert agreed that loretta may purchase sufficient shares of mbi from albert to make loretta and albert equal shareholders if any of loretta's children obtain a license to practice mortuary science within years from the date of the agreement on or about date mbi redeemed shares from loretta and she retained shares opinion respondent determined that decedent's transfers of mbi stock to gayle loretta and cheryl were in substance indirect transfers of additional shares to albert gregory and james respectively respondent contends that decedent transferred the mbi stock through gayle loretta and cheryl to albert gregory and james respectively for the purpose of obtaining additional annual gift_tax exclusions petitioner asserts that decedent's transfers of mbi stock to gayle loretta and cheryl were both in form and substance transfers only to gayle loretta and cheryl respondent's determinations of fact are presumptively correct and petitioner bears the burden of proving by a preponderance_of_the_evidence that those determinations are erroneous see rule a 290_us_111 sec_2001 provides that a tax is imposed on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states the tax imposed is equal to the excess of a tentative_tax computed on the sum of the taxable_estate and the adjusted_taxable_gifts over the aggregate amount of tax that would have been payable with respect to gifts made by the decedent after date using the unified rate schedule in effect at the date of death see sec_2001 the term adjusted_taxable_gifts means the total amount of the taxable_gifts within the meaning of sec_2503 made by the decedent after date other than gifts which are includable in the gross_estate see id in general a tax is imposed for each calendar_year on the transfer of property by gift by any individual whether the gift is made directly or indirectly see sec_2501 sec_2511 the term taxable_gifts means the total_amount_of_gifts made during the calendar_year less certain deductions see sec_2503 however the first dollar_figure of gifts of a present_interest in rule references are to the tax_court rules_of_practice and procedure all section references are to the internal_revenue_code in effect for the date of decedent's death unless otherwise indicated -- - property made by a donor to any person in a calendar_year is excluded from taxable_gifts see sec_2503 as a general_rule we will respect the form of a transaction we will not apply the substance over form principles unless the circumstances so warrant see 293_us_465 96_tc_675 courts have applied the substance over form principles in gift_tax cases to determine the real donee and value of the property transferred see eg 945_f2d_359 10th cir estate of cidulka v commissioner tcmemo_1996_149 in these cases the indirect transfers of the property to the intended donees were the result of a prearranged plan see eg heyen v united_states supra pincite donor transferred stock to straws who either did not know they were receiving stock or believed that they were participating in stock transfers or had agreed before receiving the stock to its retransfer of whom then retransferred the stock to the donor's intended donees estate of cidulka v commissioner supra father's transfers of stock to daughter- in-law who on the same day transferred the stock to her husband provided inference of an understanding between father and daughter-in-law that her shares would be merely a pass-through of shares to her husband sec_2511 requires consideration of whether decedent made indirect transfers accordingly we must decide whether gayle loretta and cheryl were merely intermediate recipients of decedent's indirect transfers of stock to albert gregory and james respectively or were the intended beneficiaries of decedent's bounty see heyen v united_states supra pincite estate of cidulka v commissioner supra we consider the objective facts of the transfers and the circumstances under which they were made evidence of decedent's actual intent in making the stock transfers see 395_us_316 heyen v united_states supra pincite sec_25_2511-1 gift_tax regs the evidence shows that the simultaneous transfers were all part of a prearranged single transaction it is clear that decedent arranged to give annually to each recipient the number of mbi shares that would avoid imposition of the gift_tax this fact by itself is not evidence of an ulterior purpose in making the stock transfers to gayle loretta and cheryl see gregory v helvering supra pincite the legal right of a taxpayer to decrease the amount of what otherwise would be his taxes or altogether avoid them by means which the law permits cannot be doubted however it is also clear from the record that gayle loretta and cheryl had preexisting agreements to transfer the shares to their husbands mr grayson testified that he knew before decedent made the gifts that the wives had agreed to transfer the shares to their husbands moreover decedent was treasurer of mbi and a member of its board_of directors therefore it cannot be denied that she knew gayle loretta and cheryl made immediate transfers of the shares to albert gregory and james respectively decedent executed her will in the will provided for the bequest of the mbi stock that decedent held at death to her sons or to the survivor of them thus in the event either of her sons had predeceased decedent decedent did not intend for the surviving_spouse of the deceased son to take any shares this provision is evidence of decedent's intentions regarding ownership of mbi stock by her daughters-in-law furthermore decedent made no inter_vivos or testamentary transfers of mbi stock to either joanne or barbara because neither daughter was committed to the funeral home business however decedent made transfers of stock to gayle even though she knew that gayle did not want to be in the funeral home business this is strong evidence that the stock transfers to the daughters-in-law actually were indirect transfers to her sons the and agreements show that albert gregory and james anticipated owning collectively all the mbi shares mr grayson albert loretta gayle james and cheryl testified that the shares in the closely_held_corporation were transferred to the husbands so that in the event albert gregory or james predeceased his wife mbi would purchase the shares and provide the surviving_spouse liquidity this testimony is not supported by the facts upon the death of gregory mbi did not redeem all his shares rather loretta inherited the shares and none of those shares was sold to mbi until after loretta reached a conditional agreement with albert for the purchase of enough of his shares to equalize their ownership interests although loretta testified that the mbi shares had absolutely no value to her it is evident from loretta's retention of almost twice the amount of shares initially transferred through her by decedent and by loretta's agreement with albert for the purchase of more shares that contrary to her testimony loretta preferred owning mbi stock to cash the objective evidence does not support the purported reason for the stock transfers between the spouses viewed as a whole the evidence shows the daughters-in-law were merely intermediate recipients and that decedent intended to transfer the stock to her lineal_descendants who were committed to continuing the operation of the funeral home business we conclude that the inter_vivos transfers of the mbi shares to gayle loretta and cheryl were in fact indirect transfers of additional shares to decedent's sons and grandson accordingly to reflect the foregoing an appropriate order will be issued
